Citation Nr: 9924031	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to April 
1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the veteran's claims of entitlement to service 
connection for left ear hearing loss and for right ear 
hearing loss.

The Board notes that the veteran originally filed a claim for 
service connection for left ear hearing loss in June 1989, 
which the RO denied in a July 1990 rating decision.  The 
veteran filed a timely appeal as to this issue, but his claim 
was not certified to the Board.  In November 1997, the 
veteran filed a claim for service connection for bilateral 
hearing loss, which the RO denied in an April 1998 rating 
decision.  Again, the veteran filed a timely appeal.  At the 
veteran's most recent RO hearing (conducted in June 1998), 
his service representative outlined the procedural 
development concerning the veteran's claim for service 
connection for left ear hearing loss and indicated that the 
issue for consideration as to the left ear was aggravation of 
a preexisting condition.  Discussion then proceeded as to 
service connection for left ear hearing loss and for right 
ear hearing loss.  In light of the most current clinical 
evidence of record, to be discussed below, the Board finds 
that it is not necessary to bifurcate the veteran's hearing 
loss claim.  As such, the issue before the Board for 
consideration is as framed on the title page of this 
decision.


FINDING OF FACT

Competent clinical evidence of a current hearing loss 
disability for VA purposes, as to both the left and right 
ears, has not been presented.



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).  A veteran claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. §  5107(a).  Where a 
claim is not well grounded, VA does not have a statutory duty 
to assist the veteran further in the development of his 
claim.  Id.

Specifically as to hearing loss, the Court has held that the 
threshold for normal hearing is from zero to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Further, the Court has opined that 38 C.F.R. § 3.385 (1998), 
discussed below, then operates to establish when hearing loss 
can be service-connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

II.  Factual Background

The evidence of record pertinent to this appeal consists of 
the veteran's service medical records, four VA examinations 
(conducted in September 1989, in June 1990, in January 1998, 
and in March 1998), and the veteran's two RO hearings 
(conducted in February 1991 and in June 1998).

Upon the veteran's service entrance examination (conducted in 
January 1979), audiometric results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
10
LEFT
10
15
25
40
45

It was noted at that time that the veteran's hearing had been 
checked twice.  Upon periodic examination in December 1980, 
the veteran's audiometric results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
10
5
10
10
5

An October 1984 audiometric examination noted the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
20
LEFT
20
20
20
30
30

A February 1985 audiometric examination noted the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
5
LEFT
15
15
30
40
25

Upon separation examination (conducted in January 1989), the 
veteran's audiometric results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
20
LEFT
E6
35
E6
E6
E6

It was noted at that time that the veteran had good bone 
conduction bilaterally and that the veteran had decreased 
auditory acuity in the left ear.

The veteran's service medical records document no complaints 
or treatment concerning the veteran's ears while in service.

The September 1989 VA examination is incomplete, in that an 
audiometric examination was not conducted at that time.  It 
was noted that the veteran had considerable cerumen and that 
there was not a good view of the tympanic membranes.  It was 
recommended that the veteran have his ear canals cleared 
before an audiometric examination was conducted.  
Historically, the veteran reported having been told that he 
had hearing loss bilaterally, greater on the left, when he 
separated from service.  Physical examination found no 
deformities of the external auricle.  The external canal 
appeared normal in size and shape.  There were no complaints 
referable to the mastoid area, and the mastoid area revealed 
no redness, swelling, or tenderness. An addendum dated in 
January 1990 indicated that the veteran had failed to show 
for his scheduled audiometric examination.

The June 1990 VA audiometric examination reflects the 
veteran's reports of in-service noise exposure, specifically 
power generators on trucks and exposure to plane engines.  It 
also reflects the veteran's audiometric examination results 
upon separation from service.  Current audiometric 
examination results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
15
LEFT
15
15
25
40
40

The veteran's speech recognition was 100 percent in the right 
ear and 96 percent in the left ear.  The audiologist noted 
that the results indicated hearing essentially within normal 
limits in the veteran's right ear, although there was a mild 
sensorineural decrease at 8KHz.  As to the left ear, the 
veteran's hearing was within normal limits through 2000 Hz, 
with a mild sensorineural loss at 3000 Hz and above.  
Amplification was not recommended for the left ear, as the 
veteran's hearing was within normal limits through 2KHz, 
although it was expected that the veteran would have some 
difficulty hearing in adverse listening situations.

At the veteran's February 1991 RO hearing, it was indicated 
that the issue for consideration was service connection for 
left ear hearing loss.  (Transcript (T.) at 1).  The 
veteran's service representative contended that the veteran 
had not had a hearing problem when he entered service but 
that a problem had been identified after he was discharged.  
Id.  She also contended that the veteran believed that his 
hearing problem might have developed because of his work as a 
telecommunications center operator in an extremely noisy 
environment.  Id.  The veteran stated that his duties as a 
telecommunications center operator required him to be in a 
closed room, with constant high-pitched noise.  (T. at 3).  
The veteran also stated that he had never worn ear 
protection.  Id.  When asked if he had ever been seen while 
on active duty for hearing or ear problems, the veteran 
responded in the negative.  (T. at 4-5).  When asked if he 
had had any ear infections while on active duty, the veteran 
responded in the negative.  (T. at 5).  When asked if he had 
been treated for any hearing problems prior to service, the 
veteran again responded in the negative.  Id.  The veteran 
testified that the first time he found out he had a hearing 
loss was when he got his discharge physical.  Id.  He then 
went to the VA to have his hearing evaluated.  Id.  The 
veteran stated that he had been told that he had a four- 
percent hearing loss in the left ear.  Id.  When asked if the 
VA had speculated as to the cause of this hearing loss, the 
veteran said "Not really."  Id.  The veteran reiterated his 
belief that having spent 10 years constantly around high 
frequency machines had taken its toll on his hearing.  Id.  
When asked about the odd entries on his discharge physical, 
the veteran explained that the machine had malfunctioned.  
(T. at 7).

The January 1998 VA audiometric examination reflects the 
veteran's service history of having been a telecommunications 
operator for 10 years, with limited hearing protection used.  
It also reflects the veteran's present complaints of hearing 
loss and having to turn the television and radio up too loud.  
The veteran's audiometric results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
10
15
LEFT
10
10
15
25
25

His speech recognition was 100 percent in the right ear and 
98 percent in the left ear.  The audiologist noted that the 
veteran's hearing was within normal limits bilaterally.

The March 1998 VA audiometric examination found the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
15
15
LEFT
15
15
15
30
30

The veteran's speech recognition was 100 percent bilaterally.  
The audiologist noted that current results were consistent 
with those obtained in January 1998, indicating that the 
veteran's hearing was within normal limits bilaterally.

At the veteran's June 1998 RO hearing, his service 
representative outlined the procedural history as to the 
veteran's initial claim for service connection for left ear 
hearing loss and his later claim for bilateral hearing loss.  
(T. at 1-3).  When asked if he had any problems hearing in 
school prior to service, the veteran answered that his mother 
had always told him that he talked too loud and that people 
did not get along with him as a result.  (T. at 3).  The 
veteran stated that this had become more pronounced as he was 
in service.  Id.  When asked when he first noticed having 
problems with his hearing in service, the veteran stated that 
he would have to ask again as to orders or commands given to 
him as he could not understand them.  (T. at 4).  When asked 
if a doctor in service had ever told him that he had a 
hearing loss, the veteran testified that he had been told 
that his left ear hearing loss had been aggravated and that 
he had problems with it.  Id.  The veteran stated that he 
suspected that he had a problem with his left ear but did not 
really know until he went in for exams.  Id.  The veteran 
described the equipment that he had worked with in service as 
very loud, and he indicated that they had not been told to 
wear any hearing protection.  Id.  In closing, the veteran 
questioned the accuracy and validity of the last two VA 
audiometric examinations.  (T. at 7).

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for both right and left ear 
hearing loss and that his left ear hearing loss was 
aggravated by service.  The Board also acknowledges the 
fluctuations in the veteran's various audiometric 
examinations, both while in service and post-service.  
However, the Board must adhere to established laws and 
regulations in its determinations.  As such, the veteran's 
claim must be denied, as he does not have a current hearing 
loss disability in either ear for VA purposes of 
compensation.

As discussed above, while the Court has held that the 
threshold for normal hearing is from zero to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss, it has also directed that the provisions of 38 C.F.R. 
§ 3.385 operate to establish when hearing loss can be 
service-connected.  See Hensley v. Brown, supra.  The 
provisions of 38 C.F.R. § 3.385 define impaired hearing as a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

Here, the latest clinical evidence of record (the January and 
March 1998 VA audiometric examinations) indicates that the 
veteran's hearing is within normal limits bilaterally.  Upon 
examination in January, none of the veteran's pure tone 
results were 40 decibels or greater, and his speech 
recognition was 100 percent in the right ear and 98 percent 
in the left ear.  Upon examination in March, again none of 
the veteran's pure tone results were 40 decibels or greater, 
and as to the two 30 decibels findings at both 3KHz and 4KHz, 
the Board stresses that 38 C.F.R. § 3.385 requires the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz to be 26 decibels or 
greater.  Also, the veteran's speech recognition at that time 
was 100 percent bilaterally.

Given these latest clinical findings and the provisions of 
38 C.F.R. § 3.385, the veteran does not currently have a 
hearing loss disability for which service connection may be 
granted.  Simply, the provisions of 38 C.F.R. § 3.385 
prohibit such a grant.

As for the veteran's January 1989 separation examination 
indicating decreased auditory acuity in the left ear and the 
June 1990 VA audiometric examination results indicating mild 
high frequency sensorineural hearing loss in the left, the 
Board notes the timeliness of this evidence.  A well grounded 
claim of entitlement to service connection requires, in part, 
clinical evidence of a current disability.  See Caluza v. 
Brown, supra.  Here, the latest clinical evidence of record, 
dated almost 10 years after, fails to support a finding of a 
current hearing loss disability for which service connection 
can be established.

Therefore, absent clinical evidence of a current disability, 
the veteran has not submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss.  
Id.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  Further, absent a well grounded claim for 
service connection, the Board need not reach the question of 
whether the claimed left ear hearing loss preexisted service 
or was aggravated therein.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the April 1998 
rating decision and in the June 1998 and July 1998 
supplemental statements of the case (dated in January 1997), 
as he was informed that service connection may not be 
established for hearing loss until the requirements of 
38 C.F.R. § 3.385 are met.  The Board stresses that the 
veteran may attempt to reopen his claim should he obtain 
evidence of current hearing loss in either or both ears, 
which meets the auditory thresholds or speech recognition 
scores found in 38 C.F.R. § 3.385.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

